*189Opinión disidente del
Juez Presidente Sr. Negrón Fer-nández.
A los sesenta y cuatro días de haber contraído matrimonio con la demandada, el demandante inició la presente acción. (1)
Al declarar con lugar la demanda por la causal de trato cruel e injurias graves, el tribunal a quo hizo la siguiente determinación sobre los hechos.
“La prueba ha convencido al Tribunal que el 17 de agosto de 1953 Manuel Eosado Marzán contrajo matrimonio con Marcelina Eivera García; que cuando Marcelina se casó con Manuel ya estaba embarazada de otro hombre que no es el demandante; que el demandante se dio cuenta de esta situación e inmediata-mente entregó a Marcelina a su padre explicándole el por qué de este rompimiento súbito. La demandada dio a luz el día 21 de febrero de 1954. Para agosto 17 de 1953, cuando se casó, ya estaba encinta y el padre de la criatura no era precisamente Manuel Eosado Marzán, persona ésta que había llegado de servir al Ejército en Alemania el 24 de junio de 1953.”
Comparto el criterio del Tribunal en el sentido de que no procede, bajo el estado actual de nuestro derecho, la acción de divorcio en este caso. Aunque la opinión del Tribunal deja abierta y no prejuzga la cuestión de si procede o no la acción' de nulidad, estimo que conforme a las alegaciones de la de-manda y la prueba pasada, la controversia ante el tribunal *190sentenciador giró realmente sobre la nulidad del matrimonio, y que la acción se convirtió efectivamente en una de nulidad.
La naturaleza especial del contrato matrimonial y el interés público de que está revestido, lejos de hacer inaplicable al mismo la doctrina general que informa el Código Civil relativa al vicio del consentimiento en los contratos, por dolo o fraude —consistente aquí en la ocultación por la mujer de su estado de embarazo debido a relaciones sexuales con otro hombre— exige a mi juicio su más estricta aplicación, para no subvertir la razón lícita en que se funda la institución del matrimonio que de él se deriva. Esa ocultación constituye en sí misma, por su propia e inherente condición fraudulenta, un vicio de índole moral que el Estado no puede dar por bueno para crear la institución fundamental de nuestra sociedad.
El contrato matrimonial es el contrato de más alta cate-goría en el orden jurídico y social establecido, que engendra las obligaciones recíprocas de mayor significación para la sociedad constituida. Es de derecho público, porque está in-tervenido por el Estado, y cuando a ese contrato da su consen-timiento un hombre, de buena fe, llevado por la conducta, dolosa de la mujer que oculta un estado de embarazo prenup-cial que él no ha creado, ese contrato ofende la moral y desde su incepción queda herida de muerte la institución matrimonial que propende a levantar, porque lleva en su propia entraña el vicio del engaño. El matrimonio así nacido no-sería una institución, sería un escombro. El fondo moral que como esencia de toda relación jurídica contractual inspira los principios generales del Código Civil, y que no puede estar ausente en las convenciones ordinarias de tipo patrimonial, no puede dispensarse en una convención regida, como el con-trato especial de matrimonio, por el reclamo imperativo de lo-honesto. El Estado no puede auspiciar una institución que nace en ruinas, que procede de un contrato maculado en su intrínseco valor social por el germen del fraude, que no .puede generar confianza, que desvirtúa el propósito de su creación y niega su verdadera esencia como órgano de utilidad social.
*191El silencio del derecho positivo (2) en el articulado relativo al matrimonio, en cuanto al dolo o fraude como causa de nulidad, no debe interpretarse en el sentido de impedir el ejercicio de esa acción, en un caso como el presente. A los principios generales del derecho, inspirados en el sentido moral de la ley, hay que acudir por mandato del art. 7 de nuestro Código Civil, que es base jurídica suficiente para la acción de nulidad de un matrimonio que la sociedad y la ley no pueden imponer, porque niega los propios fines de su creación, y establecería una relación jurídica sin objeto social útil.
En consecuencia, bajo la determinación del tribunal a quo sobre los hechos, la sentencia debería a mi juicio modificarse, sustituyéndose el pronunciamiento sobre disolución del vínculo por el de nulidad de matrimonio, y así modificada, confirmarse.

 En demanda enmendada alegó lo siguiente:
“Primero: Que el demandante y la demandada contrajeron matrimonio en Toa Baja, Puerto Rico, el día 17 de agosto de 1953 y desde entonces se encuentran legalmente casados.
“Segundo: Que en dicho matrimonio los cónyuges no han procreado hijos, ni han adquirido bienes de clase alguna.
“Tercero: Que la demandada al casarse con el demandante se encon-traba en estado de embarazo de otro hombre, ya que el demandante no había tenido relaciones sexuales con la demandada hasta el momento del casa-miento y la demandada dio a luz el 20 de febrero de 1954 exactamente seis (6) meses tres (3) días después de la fecha de haber contraído matrimonio.
“Cuarto: Que esta actuación de parte de la demandada para con el demandante al engañarlo en esta forma le ha ocasionado serios desajustes emocionales y espirituales ya que la demandada a quien él creía una mujer virgen en el momento del matrimonio resultó en estado de embarazo para esa fecha.”


 Felipe Clemente de Diego, El Silencio en el Derecho (1925) 97:
“En efecto, el mismo Código Civil, en su art. 6o [art. 7 de nuestro Código Civil] señala al Juez el camino a seguir cuando no haya ley exacta-mente aplicable al punto controvertido y como invoca en último término los principios generales de derecho como fuente e inspiración de soluciones jurí-dicas, no se alcanza la razón de excluir las materias relativas al silencio de ese procedimiento de integración y ampliación del orden jurídico. En caiso de silencio será posible, pues, en principio, elevarse a la contemplación de esos criterios generales de justicia que puedan dar la pauta en la resolución de los casos no previstos en el Código.
*192“La buena fe, alma del comercio general de la vida y del comercio en sentido estricto, que ha de presidir la convivencia .social y sus actos todos, buena fe invocada con frecuencia al respecto de los contratos en los Códigos civil y mercantil; las justas injunciones de la ley que pone un límite a la autonomía privada reconociendo el -imperio justo del orden social y el res-peto a las bases esenciales de la constitución y existencia de éste, entre las que ya se cuentan la buena fe, el sentido ético, las buenas costumbres . . . ; la exigencia de la causa en los contratos que ha de ser lícita; suministran datos y elementos bastantes para la admisión de los principios relativos al silencio como a tantas otras nuevas doctrinas, por ejemplo, el abuso del derecho que están reclamando un puesto y una consagración en nuestra legislación positiva.”